            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

MICHAEL CORKER,
      Plaintiff,
v.                                                  Case No. 4:19-cv-354-AW-MJF
BARBARA J. HOBBS and CIRCUIT
COURT SECOND JUDICIAL CIRCUIT
LEON COUNTY,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      This Court has considered the Magistrate Judge's report and recommendation,

ECF No. 6, and reviewed de novo Plaintiff’s objections to the report and

recommendation, ECF Nos. 7, 8.

      IT IS ORDERED:

      1.     The report and recommendation is accepted and adopted, over

Plaintiff’s objections, as this Court’s opinion.

      2.     The Clerk shall enter judgment stating, “This case is DISMISSED

without prejudice, pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i), for

maliciousness and abuse of the judicial process.”

      3.     The Clerk shall close the file.




                                           1
SO ORDERED on October 15, 2019.

                          s/ Allen Winsor
                          United States District Judge




                            2
